Case 2:19-bk-24804-VZ   Doc 411 Filed 03/03/20 Entered 03/03/20 15:59:38   Desc
                         Main Document    Page 1 of 10
Case 2:19-bk-24804-VZ   Doc 411 Filed 03/03/20 Entered 03/03/20 15:59:38   Desc
                         Main Document    Page 2 of 10
Case 2:19-bk-24804-VZ   Doc 411 Filed 03/03/20 Entered 03/03/20 15:59:38   Desc
                         Main Document    Page 3 of 10
Case 2:19-bk-24804-VZ   Doc 411 Filed 03/03/20 Entered 03/03/20 15:59:38   Desc
                         Main Document    Page 4 of 10
Case 2:19-bk-24804-VZ   Doc 411 Filed 03/03/20 Entered 03/03/20 15:59:38   Desc
                         Main Document    Page 5 of 10
Case 2:19-bk-24804-VZ   Doc 411 Filed 03/03/20 Entered 03/03/20 15:59:38   Desc
                         Main Document    Page 6 of 10
Case 2:19-bk-24804-VZ   Doc 411 Filed 03/03/20 Entered 03/03/20 15:59:38   Desc
                         Main Document    Page 7 of 10
Case 2:19-bk-24804-VZ   Doc 411 Filed 03/03/20 Entered 03/03/20 15:59:38   Desc
                         Main Document    Page 8 of 10
Case 2:19-bk-24804-VZ   Doc 411 Filed 03/03/20 Entered 03/03/20 15:59:38   Desc
                         Main Document    Page 9 of 10
Case 2:19-bk-24804-VZ   Doc 411 Filed 03/03/20 Entered 03/03/20 15:59:38   Desc
                         Main Document    Page 10 of 10
